DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-11, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raamot US20160027299 in view of Dulberg US20200242922.
 	Regarding Claim 1, Raamot discloses a method comprising: (a) mounting one or more sensors (sensors 120 on a support structure of fig. 1A and ¶56) to an infrastructure component; (b) identifying movement patterns (disclosed in fig. 1A and ¶57 id ‘detected current and/or projected future vehicle trajectories’)  in an intersection adjacent to the infrastructure component;	

However Dulberg discloses in fig. 18 and ¶203 “map data may include past movements of road users in a vicinity of the intersection, or patterns of movements of road users over a past period of time (e.g., 48 hours, 24 hours, 12 hours)”.
Therefore, it would have been obvious for one ordinary skill in the art at the effective filling date of the invention to include the cited features of Dulberg into Raamot to enhance system versatility.
Regarding Claim 5, Raamot discloses in fig. 1A and ¶56 wherein step (a) includes mounting the sensors to a traffic light.
Regarding Claim 6, Dulberg discloses in fig. 22 and ¶229 including prioritizing objects within the map of the intersection, identifying anomalies within the intersection, and broadcasting information regarding the anomalies over a communication system.
Regarding Claim 7, Dulberg discloses in fig. 18 and ¶203 communicating sensor data from the sensors to a controller configured with an algorithm to create a learned map of the intersection over time by identifying and categorizing patterns that are sensed by the sensors. 
Regarding Claim 8, Dulberg discloses in fig. 22 and ¶229 providing a wireless communication system that receives the learned map from the controller and broadcasts the learned map to other vehicles, infrastructure devices, and/or pedestrians.
Claim 9, Raamot discloses in fig. 1A and ¶56 wherein the one or more sensors comprises one or more of a motion sensor, optical camera sensor, radar sensor, lidar sensor, laser sensor and/or ultrasonic sensor.
Regarding Claim 10, Raamot discloses in fig. 1A and ¶56 including mounting the sensors to traffic lights, signs, buildings, and/or street lights.
Regarding Claim 11, Raamot discloses system comprising: a plurality of sensors (sensors 120 on a support structure of fig. 1A and ¶56) configured to be mounted to at least one infrastructure component; and a controller (controller 110 of fig.1A and ¶57) configured to receive sensor data and use the sensor data to identify movement patterns in an intersection adjacent to the infrastructure component. 
Raamot fail to disclose wherein the controller maps the intersection based on the movement patterns.
However Dulberg discloses in fig. 18 and ¶203 “map data may include past movements of road users in a vicinity of the intersection, or patterns of movements of road users over a past period of time (e.g., 48 hours, 24 hours, 12 hours)”.
Therefore, it would have been obvious for one ordinary skill in the art at the effective filling date of the invention to include the cited features of Dulberg into Raamot to enhance system versatility.
Regarding Claim 15, Raamot discloses in fig. 1A and ¶56 wherein the plurality of sensors are mounted to one or more traffic lights or signs.
Regarding Claim 16, Dulberg discloses in fig. 22 and ¶229 wherein the controller is configured to prioritize objects within a map of the intersection generated by the 
Regarding Claim 17, Dulberg discloses in fig. 18 and ¶203 wherein the controller is configured with an algorithm to create a learned map of the intersection over time by identifying and categorizing patterns that are sensed by the sensors.
Regarding Claim 18, Dulberg discloses in fig. 22 and ¶229 including a wireless communication system that receives the learned map from the controller and broadcasts the learned map to other vehicles, infrastructure devices, and/or pedestrians.
Regarding Claim 19, Raamot discloses in fig. 1A and ¶56 wherein the plurality of sensors comprises one or more of a motion sensor, optical camera sensor, radar sensor, lidar sensor, laser sensor and/or ultrasonic sensor.
Regarding Claim 20, Raamot discloses in fig. 1A and ¶56 wherein the sensors are mounted to traffic lights, signs, buildings, and/or street lights.
Allowable Subject Matter
Claims 2-4, 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJIAKO K NWUGO whose telephone number is (571)272-9755.  The examiner can normally be reached on M-F 6:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571 272 6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OJIAKO K NWUGO/           Primary Examiner, Art Unit 2685